DETAILED ACTION
This action is in response to the claims filed 28 October 2020 for application 17/082,364 filed 28 October 2020.
Claims 1-16 are pending.
Claims 1-2, 4-10, 12-16 are rejected.
Claims 3, 11 are objected to.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, line 10, the learning parameter should read “a learning parameter”
Claim 9, line 9, the learning parameter should read “a learning parameter”
Claims 2-8, 10-16 are objected to due to their dependence, either directly or indirectly, on claims 1, 9
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
first learning unit configured to perform (claim 1) … insert (claim 1) … insert (claim 2) … perform (claim 3) … classify (claim 4) …
second learning unit configured to perform (claim 1) … adjust (claim 5) … adjust (claim 6) …
inference unit configured to perform (claim 8) …
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4, 12 recite logically classify a front end of a layer into which the dropout is inserted first and the rest of the layer excluding the front end into a feature generator and a classifier, respectively, with the layer as a reference. However, it is unclear what the claim language in claims 4, 12 mean and/or what is being claimed by the claims. While the specification recites almost exactly the same language (p. 11, lines 1-4), there is nothing in the specification to clarify what this language means. Clarification or correction is required.
Examiner’ Note: In light of Figure 5, and for the purposes of examination, the claim will be interpreted as reciting the layer (identified as 150 in Figure 5) comprising a feature generator (identified as 250 in Figure 5) whose output is inputted into a classifier (identified as 350 in Figure 5), wherein the dropout is inserted into the classifier prior to performing the forward pass.

Claims 8, 16 recite perform[ing] inference through the deep learning model while the dropout is being removed after the unsupervised domain adaptation of the deep learning model has been completed. However, it is unclear what the claim language in claims 8, 16 mean and/or what is being claimed by the claims. Does this mean that the dropout is being removed simultaneously with the performance of the inference or does this mean that the dropout is removed after domain adaptation is completed but prior to the performance of inference? Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the claim language will be interpreted as if the dropout is removed after the completion of domain adaptation, but prior to performing inference, as if the claim recites perform[ing] inference through the deep learning model after the dropout is removed after the unsupervised domain adaptation of the deep learning model has been completed.

Regarding claims 1-8, various claim limitations reciting first learning unit configured to perform (claim 1) … insert (claim 1) … insert (claim 2) … perform (claim 3) … classify (claim 4) …; second learning unit configured to perform (claim 1) … adjust (claim 5) … adjust (claim 6) …; inference unit configured to perform (claim 8) … invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification states process statements throughout, e.g., “The learning unit 102 performs a learning process (or adaptation process) for optimizing the learning parameter of the deep learning model with supervised learning on the source domain completed to be adapted for the target domain. Here, the learning unit 102 may include a first learning unit 202 performing a forward pass and a second learning unit 204 performing a back propagation.” (Specification p. 9, lines 14-18) However, there is no clear disclosure of the particular structure, either explicitly or inherently, to perform the functions of the claims. As would be recognized by those of ordinary skill in the art, the functions can be performed in any number of ways including in hardware, in software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As noted above, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-8, 13-15 are rejected under 35 U.S.C. 112(b) dues to their dependence, either directly or indirectly, on claims 1-6, 8, 12, 16.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-6, 8 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, the disclosure does not provide adequate structure to perform the claimed functions of:
first learning unit configured to perform (claim 1) … insert (claim 1) … insert (claim 2) … perform (claim 3) … classify (claim 4) …
second learning unit configured to perform (claim 1) … adjust (claim 5) … adjust (claim 6) …
inference unit configured to perform (claim 8) …
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) dues to their dependence, either directly or indirectly, on claims 1-6, 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurmi et al. (Curriculum Based Dropout Discrimination for Domain Adaptation, hereinafter referred to as “Kurmi”).

Regarding claim 1, Kurmi teaches an apparatus for unsupervised domain adaptation for allowing a deep learning model with supervised learning on a source domain completed to be subjected to unsupervised domain adaptation to a target domain (Kurmi, section 4 – teaches unsupervised domain adaptation model where source dataset has access to all labels for supervised learning and target data set has no labels for unsupervised domain adaptation; see also Kurmi, Fig. 2; Kurmi, section 5.2), the apparatus comprising: 
a first learning unit configured to perform a forward pass by respectively inputting a pair                         
                            (
                            
                                
                                    x
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                            )
                        
                     of a plurality of first data                         
                            
                                
                                    x
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     belonging to the source domain and a label                         
                            
                                
                                    y
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     for each of the first data and a plurality of second data                         
                            
                                
                                    x
                                
                                
                                    T
                                
                                
                                    j
                                
                            
                        
                     belonging to the target domain (Kurmi, section 4 – teaches a forward pass where, for the source data set, the input data element and its label [                        
                            (
                            
                                
                                    x
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                            )
                        
                    ] are passed and, for the target dataset, the input data element [                        
                            
                                
                                    x
                                
                                
                                    T
                                
                                
                                    j
                                
                            
                        
                    ] is passed; see also Kurmi, Fig. 2), and insert a dropout following a Bernoulli distribution, which is a trial probability p, into the deep learning model in a process of performing the forward pass (Kurmi, section 3 – teaches incorporating a Bernoulli dropout into the network by dropping out a certain number of neurons from the discriminator with some probability d; see also Kurmi, Fig. 2); and 
a second learning unit configured to perform a back propagation to minimize uncertainty about the learning parameter of the deep learning model (Kurmi, section 4 – teaches backpropagation to minimize the uncertainty of a learning parameter; see also, Kurmi, Fig. 2; see also Kurmi, section 1 – teaches reducing prediction variance [uncertainty]) by respectively using a predicted value for each class output through the forward pass and the label                         
                            
                                
                                    y
                                
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     (Kurmi, section 4 – teaches backpropagating loss by using the classification loss based on the predicted source output and the known label; see also, Kurmi, Figs. 1, 2), and an uncertainty vector for the second data                         
                            
                                
                                    x
                                
                                
                                    T
                                
                                
                                    j
                                
                            
                        
                     output through the forward pass as inputs (Kurmi, section 4 – teaches backpropagating loss by using the discrimination loss based on the second data and the uncertainty vector obtained from the plurality of values determined by the plurality of discriminators with differing dropouts; see also, Kurmi, Figs. 1, 2 (particularly 2(b))).

Regarding claim 2, Kurmi teaches all of the limitations of the apparatus of claim 1 as noted above. Kurmi further teaches wherein the first learning unit is further configured to insert the dropout in a Monte-Carlo sampling scheme (Kurmi, section 4 – teaches a Monte Carlo sampled dropout scheme).

Regarding claim 8, Kurmi teaches all of the limitations of the apparatus of claim 1 as noted above. Kurmi further teaches an inference unit configured to perform inference through the deep learning model while the dropout is being removed after the unsupervised domain adaptation of the deep learning model has been completed (Kurmi, section 5 – teaches performing inference of the completed domain adapted models where dropout has been removed and demonstrated classification accuracy).

Regarding claim 9, it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Kurmi for the reasons set forth in the rejection of claim 2.
Regarding claim 16, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Kurmi for the reasons set forth in the rejection of claim 8.

Allowable Subject Matter
Claims 3-7, 11-15 are objected to as being dependent upon a rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all objections and/or rejections noted above were cured.

Regarding claims 3, 11, the prior art teaches using ensembles for the classifiers, each classifier having differing dropouts [multiple classifiers with differing dropouts is interpreted as performing a forward pass repeatedly with the same input]. However, the prior art does not explicitly teach that the uncertainty vector is a standard deviation of the repeated forward pass scores of the target domain data element.

Regarding claims 4-7, 12-15, due to their dependence on claims 3, 11 and for the reasons listed in the above paragraphs, claims 4-7, 12-15 are also not taught or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ganin et al. (Unsupervised Domain Adaptation by Backpropagation) teaches training an unsupervised domain adaptation model using backpropagation.
Srivastava et al. (Dropout: A Simple Way to Prevent Neural Networks from Overfitting) teaches a Monte Carlo Sampling scheme for a dropout following a Bernoulli distribution.
Han et al. (Unsupervised Domain Adaptation via Calibrating Uncertainties) teaches performing unsupervised Domain Adaptation by calibrating the generated uncertainties.
Pei et al. (Multi-Adversarial Domain Adaptation) teaches performing domain adaptation using backpropagation and multiple discriminators.
Saito et al. (Semi-supervised Domain Adaptation via Minimax Entropy) teaches using MinMax to determine the uncertainties.
Rakshit et al. (Class Consistency Driven Unsupervised Deep Adversarial Domain Adaptation) teaches using an ensemble of classifiers for the source classification. 
Saito et al. (Adversarial Dropout Regularization) teaches using an ensemble of classifiers for the classification.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125